Citation Nr: 1635439	
Decision Date: 09/09/16    Archive Date: 09/20/16

DOCKET NO.  09-34 639	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a left hip disorder and a bilateral knee disorder, to include as secondary to a service-connected disorder.

2.  Entitlement to an initial compensable rating for service-connected allergic rhinitis.

3.  Entitlement to a compensable rating for service-connected idiopathic leg cramps.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Young, Counsel


INTRODUCTION

The Veteran served on active duty from February 1988 to October 1990.  These matters are before the Board of Veterans' Appeals (Board) on appeal from January 2008, October 2010, and June 2013 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.  

The issue of entitlement to a compensable rating for service-connected idiopathic leg cramps is addressed in the Remand portion of the decision below.


FINDINGS OF FACT

1.  A left hip disorder and bilateral knee disorder are not related to the Veteran's military service or to a service-connected disorder.  

2.  The Veteran's allergic rhinitis is not manifested by greater than 50 percent nasal obstruction on both sides, or complete obstruction on one side, without polyps; or with the presence of polyps.


CONCLUSIONS OF LAW

1.  The criteria for establishing service connection for a left hip disorder and a bilateral knee disorder, to include as secondary to a service-connected disorder, are not met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2015).

2.  The criteria for a compensable rating for allergic rhinitis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.97, Diagnostic Code 6522 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Service Connection Claim

The Veteran contends that service connection is warranted for joint pains of the left hip and knees with degenerative joint disease as a result of her service-connected flatfeet disability.  Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303 (a).  Where a Veteran asserts that a present disability is secondary to a service-connected disability, the evidence must demonstrate the existence of (1) a current disability; (2) a service-connected disability; and (3) a nexus between the current disability and the service-connected disability.  38 C.F.R. § 3.310; Wallin v. West, 11 Vet. App. 509 (1998). 

In this case, August 2013 VA examinations diagnosed degenerative joint disease of the knees, medial and lateral meniscus tears and left hip trochanteric bursitis.  The record also documents that service connection is in effect for bilateral planovalgus flatfeet, with minimal degenerative changes in right midfoot. 

Service treatment records reveal a May 1989 report showing the Veteran complained of pain in both legs for one week, which occurred when running.  An August 1990 medical report also notes the Veteran's complaints of bilateral leg pain, as well as recurrent pain in both knees.  Chronic knee pain was diagnosed.  In the September 1990 Report of Medical History at separation the Veteran indicated having swollen or painful joints.  The Veteran's separation medical examination report, on clinical evaluation, was silent for any evidence of a chronic condition causing any painful joints.  

On September 2007 VA examination, x-rays show both knees with degenerative disease, minimally behind the patellae, and on the medial femoral condyle, with roughening and spurring, right worse than left.  The diagnoses were early degenerative joint disease, both knees.  The examiner opined that at age 45 the Veteran developed degenerative change in her knees, which was "less likely than not" related to the complaints she had during service.  

On an April 2011 VA examination, the Veteran reported that her knee complaints started 10 to 15 years ago, with pain behind the patellae and posteriorly in both knees.  Squatting and stair climbing were worse.  X-rays of the knees showed medial compartment narrowing, with spurring and roughening of the medial condyle on the right.  The left side showed similar findings to a much lesser degree.  The diagnoses were bilateral knee degenerative joint disease, "less likely as not" secondary to service and as likely as not due to normal aging and obesity.  The examiner stated that there was no evidence to support the contention that knee degenerative joint disease was secondary to or a result of, or related to the complaints at one time noticed in the record when she was in service, since there is a break in symptomatology and her knees only really began to bother her over the last 10 years or so.

Regarding her hips, the Veteran reported she had an injury in service where she fell out of a bunk in basic training.  She reported having discomfort since then with "slipping[.]"  The left side was minimally symptomatic and had been so only in the past five to 10 years.  She had no other injury to the left hip.  X-rays of the left hip were normal.  The diagnosis was left hip, with a mild degree of greater trochanteric bursitis that came on 10 years ago and was therefore "less likely than not" due to any incident in the service and is more likely than not due to normal aging.

On August 2013 VA examination, the Veteran reported she continued to have bilateral knee pain.  The diagnoses were degenerative joint disease of the knees and medial and lateral meniscus tears.  The examiner noted that the Veteran had no treatment for a knee disorder in service.  Her bilateral degenerative joint disease was "more likely than not" related to aging and her obesity, and "less likely than not" related to the service.  The examiner noted that the Veteran did not have an antalgic gait and there was no medical evidence that her knee condition had been permanently aggravated by her service-connected foot disability.  There was no medical basis to relate the meniscus tears of her left knee to service.

Regarding the left hip, there was no treatment for a left hip noted in the service or in VA treatment records.  Left hip x-rays in 2011 were normal.  The Veteran was seen for a VA examination in 2011, with a history of left hip pain for 10 years.  It was felt to be due to normal aging with no relationship to service.  She still has left hip pain.  The diagnosis was trochanteric bursitis of the left hip.  The examiner noted that left hip x-rays are normal.  There is no medical evidence of a left hip condition caused by the service or aggravated by a service-connected disability.  The Veteran does not have an antalgic gait.  Her trochanteric bursitis is most likely related to the normal aging process.  

A December 2014 VA medical opinion, by the VA examiner who conducted the August 2013 examination of the hip and knees noted that regarding the degenerative arthritis in the Veteran's knees and the bursitis in her hips, those disorders were not due to nor aggravated by the Veteran's service-connected flatfoot disability.  He noted that he "clearly" stated that he had reviewed her electronic medical records and her "C-file."  He stated the Veteran did not have an antalgic gait and he stated that he knows of no other reason why her flatfeet condition would affect her knees or hips other than an antalgic gait, which she did not have.  He therefore noted that he had no other comments to make regarding the August 2013 examination.  The examiner further noted that another examination was not indicated, but in his opinion, the Veteran's hip bursitis and arthritis in her knees were not related to her feet since there is no antalgic gait.  The examiner expressed that he knows of no other reason why her feet would adversely affect her knees or hip.  

A May 2015 VA medical opinion notes that the Veteran contends that her flat feet have caused her bilateral knee pain.  She was seen by the orthopedist in 2013 and was encouraged to try conservative therapy for six months and to return if that failed for a total knee replacement; she did not follow-up despite stating that conservative therapy failed.  Although service connection is in effect for flatfeet, a review of the x-rays with the staff podiatrist, taken in July 2007, indicates pes planus, but does not address the severity, although the bones of the feet were in good alignment.  Additionally, when the Veteran was observed she had a preserved arch.  

The May 2015 medical opinion provider noted that he was asked to comment on an article that was submitted by the Veteran.  In a September 2015 response he noted that the article in contention was merely a handout that contained no relevant information other than general facts and figures that could be found with a common Google search for flatfeet.

At a September 2015 VA examination, the Veteran reported that her knee hurt and she got cramps in her thighs.  On examination of the knees, range of motion was abnormal and contributed to functional loss in that it decreased the range of motion, causing an antalgic gait.  The diagnosis was knee joint osteoarthritis, bilaterally.  The examiner noted that it was "less likely than not" that the claimed knee disability was related to the Veteran's service or to her service-connected bilateral pes planus disability.  The examiner indicated that there are no medical records from the military to indicate that she sought treatment for her knees, and the initial complaint came 10 years after discharge.  The examiner indicated that there are multiple factors that caused the degenerative processes of the knees, including having had employment over the years that required her to stand and walk, and her weight.  The bilateral pes planus as indicated in previous disability examinations was not felt to be severe enough to warrant her knee problems.  

The medical opinion of record are against the Veteran's claims for entitlement to service connection for a left hip disorder and bilateral knee disorder, to include as secondary to her service-connected bilateral pes planus.  The August 2013 VA examiner based his opinion that the Veteran's joint pains of the left hip and knee with degenerative joint disease were not due to or permanently aggravated by her service-connected bilateral flatfoot disability on his assessment that she did not have an antalgic gait.  The examiner was emphatic on the point that the Veteran's hip bursitis and arthritis in her knees were not related to her feet since she did not have an antalgic gait.  The examiner expressed that he knew of no other reason why the Veteran's feet would adversely affect her knees or hip.  Although a subsequent examination in September 2015 shows the Veteran with an antalgic gait, the abnormal gait was caused by decreased range of motion of the knees, to the service-connected bilateral pes planus.  Accordingly, service connection for a left hip disorder and a bilateral knee disorder is not warranted.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Increased Rating Claim

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2015).

The Veteran contends her service-connected allergic rhinitis disability is more severe than what is reflected by the noncompensable rating currently assigned.  Service connection for seasonal allergic rhinitis, claimed as hay fever, was granted in an October 2010 rating decision, and a noncompensable rating was assigned, effective June 10, 2010.  

The Veteran's service-connected allergic rhinitis is rated as noncompensable under Diagnostic Code 6522, allergic or vasomotor rhinitis.  38 C.F.R. § 4.97, Diagnostic Code 6522.  Diagnostic Code 6522 provides for a 10 percent rating where the condition is without polyps, but there is greater than 50 percent obstruction of the nasal passages on both sides or complete obstruction on one side.  A maximum 30 percent rating is warranted where the evidence demonstrates polyps.  38 C.F.R. § 4.97, Diagnostic Code 6522.  In every instance where the Rating Schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31.

At a September 2010 VA examination, the Veteran reported symptoms of hay fever/allergic began during the summer of 1988 while in service.  She stated that her symptoms at that time consisted of nasal stuffiness, sinus pressure, sinus pain, clear rhinorrhea, postnasal drainage, watery eye, and sinus headache.  The Veteran reported that she was treated and the symptoms eased over a short period of time but had continued over the years, occurring mainly in the spring and fall.  At the time of the examination, she indicated that she was treated with Benadryl and saline nose spray on a daily basis, which helped the disorder.  She reported other symptoms of dyspnea on exertion upon walking one block.  She denied persistent nasal obstruction, incapacitating sinus headache, nasal surgery, or any other sinus-related symptoms.  She had not had any infections over the past 12 months.  The examiner noted that the Veteran described frequent vascular headaches that did not sound sinus related.  

On physical examination, the Veteran's tympanic membranes were normal, bilaterally.  The maxillary sinus on the left was tender to touch.  The frontal sinus was tender to touch; the right maxillary sinus was nontender to touch.  The oropharynx revealed tonsils +1, throat red, and 2+ postnasal drainage.  The nasal septum was midline, and the nares were 50 percent of normal, bilaterally.  The turbinates were mildly swollen, bilaterally.  X-rays of the sinuses revealed no gross infiltrates.  There was calcification along the midline frontal skull region.  The impression was normal paranasal sinus study and lucent defect in the right frontal bone that "may" represent an epidermoid.  The diagnosis was seasonal allergic rhinitis.  

A November 2012 VA outpatient treatment report shows the Veteran complained of itchy and water eyes, nasal congestion, and sneezing for months.  She was treated with medication, with relief.

At a May 2015 VA examination, the Veteran reported that her symptoms of nasal congestion and postnasal drip that were somewhat persistent with her use of Flonase, but were improved since adding loratadine to her allergy treatment regimen.  On examination, there was not greater than 50 percent obstruction of the nasal passage on both sides due to rhinitis.  Complete obstruction on the left and right sides due to rhinitis was not present.  Permanent hypertrophy of the nasal turbinates was not seen.  There were no nasal polyps of the nasal cavities.  The airways were patent, bilaterally.  There were no granulomatous conditions.  There were no scars or other pertinent physical findings, complications, conditions, signs and/or symptoms related to the diagnosed allergic rhinitis.  The Veteran did not have loss of part of the nose or other scars of the nose exposing both nasal passages, or part of one ala.  X-rays of the sinus revealed normal results.  The diagnosis was allergic rhinitis.  The examiner noted that the Veteran's allergic rhinitis did not impact her ability to work.  The examiner opined that the current level of severity of the Veteran's service-connected allergic rhinitis was slightly less with the beginning of loratadine twice daily to her treatment regimen.  The examiner noted that she had been using Flonase and allergy eye "GTTS" with fair control, and had realized a decrease in nasal congestion and postnasal drip since beginning loratadine.  There was no evidence of nasal polyps and there were adequate nasal airways, bilaterally.

In a December 2015 addendum, the VA examiner clarified the statement "Nares are 50% or normal" that was noted in the September 2010 VA examination report.  The VA examiner noted that the statement indicated that due to intranasal swelling on an acute basis and at the time of the examination, the edema caused swelling resulting in narrowing of the nares airway by 50 percent of normal.  However, the examiner noted that this finding was temporary, and the nasal anatomy returned to normal with abatement of the acute allergic symptoms.  The statement was to reflect the finding of decreased nasal airways due to nasal mucosa edema secondary to acute allergic rhinitis symptoms.

Although the Veteran asserts that she is entitled to a compensable rating for her allergic rhinitis, the evidence does not indicate that her allergic rhinitis is manifested by greater than 50 percent nasal obstruction on both sides, or complete obstruction on one side, without polyps; or with the presence of polyps at any time during the appeal.  Both the September 2010 and May 2015 VA examination reports show that after a physical examination, no obstructions or polyps were diagnosed which would warrant a compensable rating.  Even the decrease in nasal airways due to nasal mucosa edema secondary to allergic rhinitis symptoms noted by VA physician in the December 2015 addendum does not approximate the criteria for a compensable rating under Diagnostic Code 6522.  Accordingly, manifestations of the Veteran's allergic rhinitis do not meet the criteria for a compensable rating.  38 C.F.R. § 4.97, Diagnostic Code 6522.  Moreover, as there is no evidence of chronic sinusitis, bacterial rhinitis, and granulomatous rhinitis, a compensable rating is not warranted under Diagnostic Codes 6510-6514, 6523, or 6524.  38 C.F.R. § 4.97; Copeland v. McDonald, 27 Vet.App. 333 (2015). 

The Board has also considered the statements by the Veteran in support of her claim and finds that as a layperson she is competent to report observable symptoms she experiences through her senses.  Layno v. Brown, 6 Vet. App. 465 (1994).  She is not, however, competent to identify a specific level of disability according to the appropriate diagnostic codes.  Moreover, she is not competent to determine whether her allergic rhinitis causes 50 percent obstruction of the nasal passage on both sides or complete obstruction on one side.  Such a diagnosis and treatment prescription requires medical training and specialized medical experience which the Veteran has not shown she possesses.  Moreover, competent evidence concerning the nature and extent of the Veteran's allergic rhinitis has been provided by medical professionals who have examined her during the current appeal and who have made pertinent clinical findings in conjunction with the examinations.  The medical findings, as provided in the examination reports, directly address the criteria under which the disability is rated.  The Board finds that evidence from medical examiners and providers is the most persuasive and outweighs the Veteran's statements in support of her claim.

While there may have been seasonal fluctuations in the manifestations of the Veteran's service-connected allergic rhinitis, the evidence shows no distinct periods of time during the appeal period, when her service-connected allergic rhinitis varied to such an extent that a compensable rating would be warranted.  See Fenderson v. West, 12 Vet. App. 119 (1999). 

Generally, evaluating a disability using either the corresponding or analogous diagnostic codes contained in the Rating Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27.  Because the ratings are averages, it follows that an assigned rating may not completely account for each individual Veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  In exceptional cases, however, where a rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b).

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate, a task performed either by the RO or the Board.  Id.; see Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd, 572 F.3d 1366 (2009); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating [S]chedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

In this instance, the Board finds the Veteran's disability picture is not so unusual or exceptional in nature as to render the already assigned rating inadequate.  The Veteran's service-connected allergic rhinitis disability was evaluated as a disease of the nose and throat pursuant to 38 C.F.R. § 4.97, Diagnostic Code 6522, the criteria of which are found by the Board to specifically contemplate the level of occupational and social impairment caused by this disability for the appeal period.  Id.  The Veteran's allergic rhinitis is not manifested by greater than 50 percent nasal obstruction on both sides, or complete obstruction on one side, without polyps; or with the presence of polyps.  Consequently, the Board concludes that the schedular evaluation is adequate and that referral of the Veteran's case for extraschedular consideration is not required.  See 38 C.F.R. § 4.97, Diagnostic Code 6522.  
Finally, in reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the Veteran's claim for an initial compensable rating for allergic rhinitis, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a left hip disorder and a bilateral knee disorder, to include as secondary to service-connected disorder, is denied.

An initial compensable rating for allergic rhinitis is denied.


REMAND

In March 2015, the Board remanded the matter of entitlement to a compensable rating for service-connected idiopathic leg cramps for an examination; the remand requested that the Veteran be afforded a VA examination to determine the current severity of her idiopathic leg cramps disability.  

In May 2015, a medical opinion that addressed the Veteran's service-connected idiopathic leg cramps was completed, but no examination was afforded the Veteran.  In June 2015, the RO recognized this deficiency and requested that a knee and lower leg examination be conducted; an artery and vein examination was submitted but not completed.  In September 2015, an examination of the knee and lower leg was conducted; the examination report, however, is inadequate for rating the service-connected idiopathic leg cramps disability, as the examination focused primarily on the Veteran's knees. 

The May 2015 VA medical opinion noted that the Veteran's leg cramps remained idiopathic, and, as of the date of the examination, there had been no test, examination, or radiological study conducted that would indicate why the Veteran was having leg cramps.  The examiner noted that laboratory values to check in this case would be potassium level.  Furthermore, in the May 2015 opinion, the examiner noted that service connection for muscle inflammation was in effect, however, this is not supported by the record.  Moreover, the examiner noted that it was nearly impossible to speculate or provide supposition as to whether symptoms of leg cramps were associated with widespread musculoskeletal pain and tender points, with or without associated fatigue, sleep disturbance, stiffness, paraesthesia, headache, irritable bowel symptoms, depression, anxiety, or Raynaud's like symptoms that require continuous medication for control, or is episodic, with exacerbations often precipitated by environmental or emotional stress or by overexertion, but that are present more than one-third of the time, or is constant, or nearly so and refractory to therapy.  

Accordingly, the case is remanded for the following action:

1.  The Veteran must be afforded a VA examination to determine the severity of her service-connected idiopathic leg cramps by the examiner who provided the May 2015 opinion and conducted the September 2015 VA examination.  If that examiner is unavailable, the examination must be conducted by a VA examiner of the appropriate expertise.  The examiner must review the electronic claims file, to include evidence of record, the May 2015 medical opinion and September 2015 VA examination report.  The examiner must specify in the examination report that these records have been reviewed.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and laboratory studies must be accomplished, to include any lab tests regarding potassium levels, if the examiner deems it necessary, and if not, the examiner must state why.  

Following a review of the record, the examiner must state all symptoms and findings related to the Veteran's service-connected idiopathic leg cramps.  Specifically, the examiner must indicate whether the Veteran's service-connected disorder is associated with widespread  musculoskeletal pain and tender points, with or without associated fatigue, sleep disturbance, stiffness, paresthesia, headache, irritable bowel symptoms, depression, anxiety, or Raynaud's-like symptoms that require continuous medication for control; or is episodic, with exacerbations often precipitated by environmental or emotional stress or by overexertion, but that are present more than one-third of the time; or is constant, or nearly so, and refractory to therapy.  

The examiner must provide a complete rationale for all opinions expressed.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  The examiner must indicate whether an opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  

2.  The RO must review the examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the RO must implement corrective procedures.  

3.  The RO must notify the Veteran that it is her responsibility to report for the examination scheduled and to cooperate in the development of her claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655.  In the event that the Veteran does not report for the scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.  

4.  After completing the above actions and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If any benefit sought remains denied, a supplemental statement of the case must be provided to the Veteran and her representative.  After the Veteran and her representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required by the Veteran until she receives further notice; however, the Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


